WINDOM, Presiding Judge.
Mitchell Vann Glaze appeals his conviction for driving under the influence, a violation of § 32-5A-191(a)(5), Ala.Code 1975, and his subsequent sentence to 90 days in jail, which was suspended for 24 months.
On January 6, 2016, the municipal court conducted Glaze’s trial. At the conclusion of the trial, the municipal court took the parties’ positions under advisement but did not pronounce Glaze’s adjudication of guilt or sentence in open court. Thereafter, on February 18, 2016, Glaze filed a notice of appeal to this Court.
In order “to enter a judgment of conviction, the trial court must pronounce in open court both an adjudication of guilt and a sentence.” Benn v. State, 211 So.3d 857, 859 (Ala.Crim.App.2016) (citing Ex parte Kelley, [Ms. 1131451, Nov. 6, 2015] — So.3d —, — (Ala.2015)). “Absent a judgment of conviction, a conviction is not ripe for appeal,” and this Court lacks jurisdiction to review the cause. Ex parte Kelley, — So.3d at — (citing Ex parte Walker, 152 So.3d 1247, 1252 (Ala.2014)).
Here, the municipal court did not pronounce in open court Glaze’s adjudication of guilt or his sentence. As a result, there has not been a judgment of conviction entered that would support this appeal. Ex parte Kelley, — So.3d at —; Benn, 211 So.3d at 859. Accordingly, this Court lacks jurisdiction to consider Glaze’s appeal, and it is dismissed.
APPEAL DISMISSED.
KELLUM, J., concurs. WELCH, J., concurs specially, with opinion. JOINER, J., concurs specially, with opinion, which is joined by BURKE, J. BURKE, J., concurs in the result.